Citation Nr: 0607471	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  02-12 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent, 
prior to September 18, 2002, and in excess of 30 percent from 
September 18, 2002, for the service-connected residuals of 
right shoulder trauma.

2.  Entitlement to an initial rating in excess of 10 percent, 
prior to April 14, 2001, and in excess of 20 percent from 
April 14, 2001, for the service-connected low back 
disability, characterized as mechanical low back pain with 
osteoarthritis. 


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from October 1986 to August 
1999.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  The veteran relocated and the case was 
transferred to the RO in Phoenix, Arizona.

The July 2000 rating decision granted service connection for 
mechanical low back pain with osteoarthritis and awarded a 10 
percent rating, effective August 4, 1999.  That rating 
decision also granted service connection for right shoulder 
trauma residuals and assigned an initial 20 percent rating, 
also effective August 4, 1999.  In a June 2002 rating 
decision the RO increased the low back disability rating to 
20 percent, effective April 14, 2001.  As the award is not a 
complete grant of benefits, the issue remains in appellate 
status.  See AB v. Brown, 6 Vet. App. 35 (1993).

The case was remanded to the RO, via the Appeals Management 
Center (AMC) in January 2005 for additional development of 
the record.  

In an August 2005 rating decision, the RO granted an 
increased rating to 30 percent for the service-connected 
residuals of right shoulder trauma, effective from September 
18, 2002.  As the award is not a complete grant of benefits, 
the issue remains in appellate status.  See AB v. Brown, 6 
Vet. App. 35 (1993).

The issue of entitlement to an initial rating in excess of 10 
percent, prior to April 14, 2001, and in excess of 20 percent 
from April 14, 2001 for the service-connected low back 
disability, characterized as mechanical low back pain with 
osteoarthritis, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran is right-handed.  

2.  The veteran's service-connected residuals of right 
shoulder trauma has, since service, been manifested by an 
overall disability picture that more nearly approximates 
limitation of motion to midway between side and shoulder 
level, with consideration of additional functional limitation 
due to pain and weakness.  

3.  Neither limitation of motion to 25 degrees from side, 
unfavorable ankylosis, nor impairment of the humerus has ever 
been demonstrated.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the veteran's favor, the criteria 
for the assignment of an initial evaluation of 30 percent, 
but not higher, for the service-connected residuals of right 
shoulder trauma have been met since the effective date of 
service connection.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.321(b)(1), 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5201 (2005).

2.  The criteria for an evaluation in excess of 30 percent 
for the service-connected residuals of right shoulder trauma 
have not been met at any time during the appeal period.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5201 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In this case the duty-to-assist notice by letters in July 
2003 and March 2005, followed the initial adjudication.  The 
notices included the type of evidence needed to substantiate 
claims for increased ratings.  In addition, the RO informed 
the veteran about the information and evidence that VA will 
seek to provide including the veteran's service medical 
records and other relevant medical records which the veteran 
informed VA about.  The letters informed the veteran about 
the information and evidence he was expected to provide.  
That letters also informed the veteran that he should tell 
the RO about any additional information or evidence that he 
wanted the RO to obtain.  The March 2005 letter specifically 
requested the veteran to submit all evidence in his 
possession that pertained to his claims.  

Although the timing of the duty-to-assist notice did not 
comply with the requirement that the notice must precede the 
adjudication, the action of the RO described above, cured the 
procedural defect because the veteran had a meaningful 
opportunity to participate effectively in the processing of 
his claim as he had the opportunity to submit additional 
argument and evidence, which he did and was afforded an 
opportunity to address the issues at a hearing.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  For this reason, the 
veteran has not been prejudiced by the timing of the duty-to-
assist notice. 

Moreover, the July 2000, June 2002 and August 2005 rating 
decisions, the July 2002 Statement of the Case (SOC), and the 
February 2003 and August 2005 Supplemental Statements of the 
Case (SSOC's) explained, in detail, the reasons for the 
grants and/or denials of the claims.  The Board finds that 
the veteran was provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  The duty to notify the veteran was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103 
(West 2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In the 
present case, the evidence includes the service medical 
records, VA medical records, VA examination reports, private 
medical records, and written statements from the veteran.  It 
does not appear that there are any other additional records 
that are necessary to obtain before proceeding to a decision 
in this case with respect to the issue of entitlement to 
higher ratings for the service-connected residuals of right 
shoulder trauma.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue of entitlement to higher 
ratings for the service-connected residuals of right shoulder 
trauma is required to comply with the duty to assist under 
the VCAA.  38 U.S.C.A. §§ 5103 and 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

II.  Increased Ratings

The veteran seeks increased ratings for the service-connected 
residuals of right shoulder trauma, initially rated as 20 
percent disabling from August 4, 1999, and rated as 30 
percent disabling from April 14, 2001.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  

In cases such as this one, that arise from an initial rating 
decision which established service connection and assigned 
the initial disability evaluation, it is not the present 
level of disability which is of primary importance, but 
rather the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2005).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2005), see also DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  Painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(2005).  The factors involved in evaluating, and rating, 
disabilities of the joints include weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or pain on movement.  38 C.F.R. § 4.45 (2005).

The veteran's service-connected residuals of right shoulder 
trauma is currently rated pursuant to the criteria set forth 
at 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2005), which 
contemplates limitation of motion.  The medical evidence of 
record indicates that the veteran is right-handed, and thus, 
his right arm is considered his major arm for rating 
purposes.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5201 
(2005), a 20 percent evaluation is warranted for limitation 
of motion of the major or minor arm when motion is limited to 
the shoulder level.  A 30 percent evaluation for the major 
arm is warranted for limitation of motion when motion is 
limited to midway between the side and shoulder.  A 40 
percent evaluation for the major arm is warranted for 
limitation of motion of the arm to 25 degrees from the side.  
38 C.F.R. § 4.71a, Code 5201 (2005).

The standard range of motion of the shoulder is 180 degrees 
of forward elevation (flexion) and abduction.  38 C.F.R. § 
4.71, Plate I (2005).

During the course of this appeal, the veteran's right 
shoulder was examined by VA in September 1999, April 2001, 
September 2002, and July 2005.  At all of these examinations, 
the veteran reported pain in the shoulder and difficulty with 
almost any activity involving his shoulder.  These 
examinations also note that the veteran is status post three 
surgeries involving the right shoulder with well-healed 
scars.  The veteran reported that his right shoulder ached 
every day and was painful with any activity, even brushing 
his teeth.  Tenderness to palpation was noted on examination.  

Range of motion testing at all of the aforementioned VA 
examinations revealed forward flexion from between 85 degrees 
to 160 degrees, and abduction from between 75 degrees to 160 
degrees.  More specifically, the veteran was able to forward 
flex to 120 degrees in September 1999, to 90 degrees in April 
2001, to 160 degrees in September 2002, and to 85 degrees in 
July 2005.  The veteran was able to abduct the right shoulder 
to 90 degrees in September 1999 and in April 2001, to 160 
degrees in September 2002, and to 75 degrees in July 2005.  
All of the ranges of motion were further limited by pain, and 
the VA examiner in July 2005 noted moderately severe 
functional impairment of the right shoulder.  Furthermore, 
the September 2002 VA examiner noted decreased strength in 
the veteran's right biceps.  Going back further in time, the 
April 2001 examiner noted weakness in the rotator cuff and 
positive impingement.  Finally, the September 1999 VA 
examiner noted instability.  Radiographic evidence supports 
these findings.  

Thus, in sum, the Board finds that the veteran's residuals of 
right shoulder trauma has been manifested by limited motion, 
pain, and weakness, of a fairly consistent nature, throughout 
the entire appeal period.  Although the ranges of motion have 
fluctuated somewhat, it is clear that the veteran suffers 
from pain and weakness in the right shoulder, limiting his 
motion, at times, to less than shoulder level.  According to 
the medical evidence of record, this limited motion is 
further limited by pain and weakness, and causes moderately 
severe functional impairment.  The veteran's assertions are 
supported by the medical evidence of record, particularly 
considering that the veteran is status post three surgical 
procedures with radiographic evidence of prior rotator cuff 
tear and labrum tear.  Based on the medical evidence of 
record, and in consideration of 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2005), as well as DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995), as noted hereinabove, the Board resolves all doubt in 
the veteran's favor, and finds that the severity of the 
veteran's residuals of right shoulder trauma has more nearly 
approximated the criteria for the assignment of a 30 percent 
rating under Diagnostic Code 5201 since the effective date of 
service connection.  

In this regard, however, the Board does not find that a 
rating in excess of 30 percent is warranted at any time 
during the appeal period.  For example, a 40 percent rating 
is not warranted under Diagnostic Code 5201 because 
limitation of motion of the right shoulder to 25 degrees from 
the side has never been demonstrated.  

Other Diagnostic Codes pertaining to the shoulder have also 
been considered.  

Diagnostic Code 5200 governs ratings for ankylosis of the 
scapulohumeral articulation - where the scapula and humerus 
move as one piece.  A 40 percent rating is assigned for 
intermediate ankylosis (between favorable and unfavorable) of 
the major arm.  A 50 percent rating is assigned for 
unfavorable ankylosis of the major arm with abduction limited 
to 25 degrees from the side.  

Ankylosis of the right shoulder has never been shown, and as 
such, a rating under Diagnostic Code 5200 is not appropriate 
in this case.  38 C.F.R. § 4.71a, Diagnostic Code 5200 
(2005).

Diagnostic Code 5202 governs ratings for other impairment of 
the humerus.  Under Diagnostic Code 5202 for major 
extremities, a 30 percent evaluation is assigned for 
recurrent dislocation at the scapulohumeral joint of the 
major arm with frequent episodes and guarding of all arm 
movements. A 30 percent evaluation is also warranted for 
malunion of the humerus with marked deformity of the major 
arm.  A 50 percent evaluation is assigned for fibrous union 
of the humerus, while a 60 percent evaluation is assigned for 
a nonunion of the humerus (false flail joint), and an 80 
percent evaluation is assigned for loss of the head of the 
humerus (flail shoulder).  38 C.F.R. § 4.71a, Diagnostic Code 
5202 (2005).  

In this case, the medical evidence of record does not 
indicate that the veteran has fibrous union of the humerus, 
nonunion (false flail joint) of the humerus, or loss of head 
of (flail shoulder) the humerus.  As such, the veteran is not 
entitled to a rating in excess of 30 percent under Diagnostic 
Code 5202.  38 C.F.R. § 4.71a, Diagnostic Code 5202 (2005).

Thus, after a careful review of the record, the Board finds 
that the criteria are met for the assignment of an initial 30 
percent rating for the service-connected residuals of right 
(major) shoulder trauma; however, the preponderance of the 
evidence is against a rating in excess of 30 percent at any 
time during the appeal period.  In reaching this decision the 
Board has considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against a 
rating in excess of 30 percent, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002), 38 C.F.R. § 
4.3 (2005).  


ORDER

An initial rating of 30 percent, but no higher, is granted 
for the service-connected residuals of right shoulder trauma, 
subject to the laws and regulations governing the payment of 
monetary benefits.


REMAND

The veteran seeks a higher initial rating for the service-
connected low back disability.  Currently, the veteran's low 
back disability is characterized as mechanical low back pain 
with osteoarthritis, and it is rated pursuant to the 
diagnostic codes governing limitation of motion of the lumbar 
spine.  

The RO never considered whether the veteran's low back 
disability should be rated based on the criteria governing 
intervertebral disc syndrome, to include whether a rating 
based on incapacitating episodes is appropriate.  
Nevertheless, at the veteran's most recent VA examination in 
July 2005, the examiner noted objective x-ray evidence of DDD 
(degenerative disc disease) at L5-S1, otherwise known as 
intervertebral disc syndrome.  Decreased deep tendon reflexes 
are noted and other medical records show complaints of pain 
radiating into the thigh.  In light of the foregoing, the 
veteran is entitled to consideration of a rating pursuant to 
the criteria governing intervertebral disc syndrome.  

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In order to avoid any denial 
of due process, the Board finds that the RO must address the 
question of whether a rating pursuant to intervertebral disc 
syndrome is appropriate, before the Board proceeds with 
adjudication of this matter on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the veteran 
in order to request that he identify the 
names, addresses, and approximate dates 
of treatment for any VA and non-VA health 
care providers who treated him for the 
service-connected low back disability.  
After obtaining any necessary 
authorization from the veteran, the 
RO/AMC should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
All VA treatment records, not previously 
secured, should be obtained.  Once 
obtained, all records must be associated 
with the claims folder.  

2.  After completion of #1 above, the 
veteran should be afforded a VA 
orthopedic examination to determine the 
current nature, extent, and 
manifestations of the veteran's service-
connected low back disability.  All 
indicated x-rays and laboratory tests 
should be completed.  The claims file 
should be made available to the examiner 
prior to the examination.  The examiner 
should determine the extent and severity 
of the intervertebral disc syndrome, if 
any, to include the frequency and 
duration of incapacitating episodes, if 
any.  The examiner should also perform 
range of motion testing with regard to 
the service-connected low back disability 
to determine if the veteran has 
additional functional limitation due to 
pain.  These tests should include a 
complete test of the range of motion of 
the affected joints.  All findings should 
be reported.  The examiner(s) should also 
be asked to determine whether the back 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should 
express an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the back is used 
repeatedly.  It should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  

The examiner's findings should be 
reported in terms of the rating criteria 
used for rating disabilities of the spine 
both prior to September 2003 and since 
September 2003.  

3.  The RO/AMC should then readjudicate 
the veteran's claim for entitlement to a 
rating in excess of 10 percent prior to 
April 14, 2001 and in excess of 20 
percent from April 14, 2001 for the 
service-connected low back disability.  
The RO should specifically consider 
whether the veteran's low back disability 
is more appropriately rated under 
Diagnostic Codes pertaining to 
intervertebral disc syndrome.  If any 
action taken is adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  He should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


